DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Information Disclosure Statement
The information disclosure statement filed on 9/4/2020 has been considered.
Drawings
The drawings filed on 9/4/2020 are acceptable.
Specification
The abstract of the disclosure and the specification filed on 9/4/2020 are acceptable.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 7, 11, 12 and 21-22 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Jungnickel et al. (US 2007/0123020).

    PNG
    media_image1.png
    299
    595
    media_image1.png
    Greyscale

Regarding claim 1, Jungnickel discloses:
An apparatus (250, ¶0035) for forming a solder bump on a substrate, the apparatus comprising: 
a supporter (stage supporting die stack 210, ¶0035) configured to support the substrate (201, ¶0035) to be provided thereon; 
a housing (256, ¶0035) surrounding the supporter; 
a cover (253, ¶0035) defining a manufacturing space in combination with the housing, the manufacturing space surrounding the supporter; and
an oxide remover supply nozzle configured to supply an oxide remover to the manufacturing space (¶0036), wherein the cover comprises an edge heating zone (furnace 251, ¶0035) along a perimeter of the cover (253).
Regarding claim 2, Jungnickel further discloses:
wherein the cover (251) comprises a first portion substantially parallel to a surface of the substrate and a second portion substantially perpendicular to the surface of the substrate, and the edge heating zone is in the first portion of the cover (¶0037).
Regarding claim 3, Jungnickel further discloses:

Regarding claim 7, Jungnickel further discloses:
wherein the cover (251) comprises a first portion substantially parallel to a surface of the substrate and a second portion substantially perpendicular to the surface of the substrate, and the edge heating zone is in the second portion of the cover (¶0037).
Regarding claim 11, Jungnickel further discloses:
wherein the cover (251) is at a position higher than a position the housing (256), the cover comprises a cover body part and a heating jacket, the heating jacket being along a perimeter of the cover body part, and the edge heating zone is in the heating jacket (¶0037).  
Regarding claim 12, Jungnickel further discloses:
wherein the cover body part (251) comprises a horizontal extension part substantially parallel to a surface of the substrate and a vertical extension part substantially perpendicular to the surface of the substrate, the heating jacket comprises a horizontal jacket part extending in contact with the horizontal extension part and a vertical jacket part extending in contact with the vertical extension part, and at least a first portion of the edge heating zone is in the horizontal jacket part, and at least a second portion of the edge heating zone is in the vertical jacket part (¶0037).
Regarding claim 21,  Jungnickel discloses:
An apparatus for forming a solder bump on a substrate, the apparatus including a fluxless reflow apparatus for reflowing the solder bump, the apparatus comprising:

a housing (256, ¶0035) surrounding the supporter; 
a cover (253, ¶0035) defining a manufacturing space in combination with the housing, the manufacturing space surrounding the supporter; and
an oxide remover supply nozzle configured to supply an oxide remover to the manufacturing space (¶0036), wherein the cover comprises an edge heating zone (furnace 251, ¶0035) along a perimeter of the cover (253).
Regarding claim 22, Jungnickel further discloses:
wherein the cover (251)) comprises a first cover portion substantially parallel to a surface of the substrate and a second cover portion substantially perpendicular to the surface of the substrate, and the edge heating zone comprises a first heating portion and a second heating portion, the first heating portion extending parallel to the surface of the substrate and being in the first cover portion, the second heating portion extending perpendicular to the surface of the substrate and being in the second cover portion (¶0037).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 8-10, 13, 14,  and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jungnickel.
Regarding claim 8, Jungnickel does not disclose “wherein the second portion of the edge heating zone has a dimension of about 10 mm to about 50 mm in a direction perpendicular to a plane comprising the supporter”.  However, it has been held where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  In Gardnerv.TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777.  In the instant case the prior art device would not perform differently if modified to include the recited dimensions.  Therefore, the claimed limitations are considered met.  
Regarding claim 9, Jungnickel discloses:
wherein the cover (251) comprises a first portion substantially parallel to a surface of the substrate and a second portion substantially perpendicular to the surface of the substrate.  Jungnickel does not disclose “the first portion of the cover and the second portion of the cover are connected to each other at a corner region such that an inner surface of the cover has a curve surface with a first radius of curvature, at the corner region”.  However, Applicant is advised that a change in size or shape or both is an unpatentable modification when it results in optimum conditions that differ from the prior art in degree but not in kind.  A change in shape or configuration, without any criticality, is nothing more than one of numerous shapes that one of ordinary skill in the art will find obvious to provide based on the suitability for the intended final application In Re Rose, 220 F.2d 459, 105 USPQ 237, In reDailey, 357 F.2d 669, 149 USPQ 47).  In the instant case, the apparatus for forming solder bumps would not function differently if modified to include the claimed shape. Therefore, the claimed limitations are considered met.
Regarding claim 10, Jungnickel does not disclose “wherein the first radius of curvature is about 5 mm to about 27 mm”.  However, it has been held where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  In Gardnerv.TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777.  In the instant case the prior art device would not perform differently if modified to include the recited dimensions.  Therefore, the claimed limitations are considered met.  
Regarding claim 13, Jungnickel discloses:
An apparatus for forming a solder bump on a substrate, the apparatus comprising: 
a supporter (stage supporting die stack 210, ¶0035) configured to support the substrate including the solder bump thereon; 19Atty. Dkt. No. 2557-003138-US 
a housing (256) surrounding the supporter; 
a cover (253) defining a manufacturing space in combination with the housing, the manufacturing space surrounding the supporter; and 
an oxide remover supply nozzle configured to supply an oxide remover to the manufacturing space to remove oxide from a surface of the solder bump (¶0036), wherein the cover comprises a first inner surface substantially parallel to a surface of  or shape or both is an unpatentable modification when it results in optimum conditions that differ from the prior art in degree but not in kind.  A change in shape or configuration, without any criticality, is nothing more than one of numerous shapes that one of ordinary skill in the art will find obvious to provide based on the suitability for the intended final application In Re Rose, 220 F.2d 459, 105 USPQ 237, In reDailey, 357 F.2d 669, 149 USPQ 47).  In the instant case, the apparatus for forming solder bumps would not function differently if modified to include the claimed shape. Therefore, the claimed limitations are considered met.
Regarding claim 14, Jungnickel further discloses:
an edge heating zone (¶0037) adjacent to what would be the curve surface.
	Regarding claim 17, Jungnickel further discloses:
wherein the oxide remover includes formic acid (¶0036).
Regarding claim 18, Jungnickel further discloses:
wherein the oxide remover supply nozzle is connected to the cover (254, ¶0040).
Regarding claim 19, Jungnickel further discloses:
a discharge nozzle (255, ¶0040) configured to remove a reaction product generated based on a reaction between the oxide remover and the oxide.
Allowable Subject Matter
s 4-6 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 4, the prior art does not disclose “wherein when the edge heating zone is projected onto a plane comprising the supporter, the edge heating zone does not overlap the supporter” in combination with the remaining claimed features.
Regarding claim 6, the prior art does not disclose “wherein the first portion of the edge heating zone extends in a radius direction of the supporter and has a dimension of about 20 mm to about 100 mm”.  
Regarding claim 16, the prior art does not disclose :
wherein the cover comprises a first portion comprising the first inner surface and extending substantially parallel to the surface of the substrate and a second portion comprising the second inner surface and extending substantially vertical to the surface of the substrate, and the edge heating zone is only in the second portion of the cover” in combination with the remaining claimed features.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A HARRISTON whose telephone number is (571)270-3897. The examiner can normally be reached Mon-Fri, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM A HARRISTON/Primary Examiner, Art Unit 2899